598 F.2d 1210
In the Matter of Jerome S. STANLEY, Esq., Respondent.UNITED STATES of America, Appellee,v.Oble PETERS, Jr., Appellant.
No. 77-1793.
United States Court of Appeals.Ninth Circuit.
June 15, 1979.

Appeal from the United States District Court for the Central District of California.
Before CHAMBERS, CHOY and TANG, Circuit Judges.

ORDER RELIEVING COUNSEL AND IMPOSING REPRIMAND

1
Sua sponte the Court relieves Jerome S. Stanley as counsel of record for the defendant.  A new attorney will be appointed under the Criminal Justice Act by a judge of this court.  Also, an order will be filed properly authorizing the preparation of reporter's transcript.  The foregoing is subject to reconsideration if objection is filed within fourteen (14) days from date.


2
As a civil penalty for delaying the appeal of the defendant, who has now completed his sentence, the Court reprimands Jerome S. Stanley.  Quite appropriately Mr. Stanley has offered not to come back to this Court.  We accept the offer.